DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crutchfield et al. (US Publication No. 20190246238).

As to claim 1, Crutchfield teaches a method of interacting in a social media environment (fig. 48, fig. 50, pp0064, social media interaction), the method comprising: receiving from a first user of a social media platform an indication of a first geographic location for pinning a virtual object, such first geographic location being selected by the first user via a first user interface displayed to the first user on a first mobile device (fig. 48, fig. 50, pp0107, vendors, advertisers, or any other users who wish to purchase ad space or tag locations, pp0115, pp0118, tag or mark areas with advertisements, tag or mark areas with advertisements on certain geographical locations i.e. virtual space); displaying the virtual object to a second user of a second mobile device when the second user is physically located proximate the first geographic location (fig. 48, fig. 50, pp0114, pp0118, advertisement viewable by users of the application at those locations, and pp0046, clm. 1, at a particular moment during the live scanning, displaying on the display a live image of the surroundings as captured by the camera during the live scanning and a representation of the group member's location, the representation comprising the at least a graphic of the set of preloaded graphics), said displaying being via an augmented reality user interface that includes a display of the proximity of the first geographic location and a display of the virtual object, the display of the proximity of the first geographic location obtained via a camera element of the second mobile device (fig. 48, fig. 50, pp0114, pp0118, advertisement viewable by users of the application at those locations, and pp0046, clm. 1, at a particular moment during the live scanning, displaying on the display a live image of the surroundings as captured by the camera during the live scanning and a representation of the group member's location, the representation comprising the at least a graphic of the set of preloaded graphics); receiving from the second user a selection of the virtual object via the augmented reality user interface (fig. 50, fig. 41-43, interacting with people and places, and pp0054, pp0114, select tagged point of interest or AD), wherein at the time of the selection the first user is not physically located proximate the first geographic location (fig. 48, fig. 50, pp0115, tagged locations may be associated with the advertised product, pp0107, user purchase virtual AD space or tag locations and tag advertisement (i.e. user (e.g. vendor or merchant) is not physically located at the AD space areas or AD tag locations), and pp0116); and initiating a direct person-to-person communication between the first and second users in response to the selection (fig. 50, pp0115,  fig. 41-43, interacting with people and places, and pp0054, and pp0134, direct communication from one device to another).  
As to claim 2, Crutchfield teaches wherein the first user is physically located proximate the first geographic location at the time of receiving from the first user the indication (fig. 50, fig. 41-43, pp0043, pin current location or icon e.g. parking location).  
As to claim 3, Crutchfield teaches wherein the first user is not physically located proximate the first geographic location at the time of receiving from the first user the indication (fig. 48, fig. 50, pp0115, tagged locations may be associated with the advertised product, pp0107, user purchase virtual AD space or tag locations and tag advertisement (i.e. user (e.g. vendor or merchant) is not physically located at the AD space areas or AD tag locations), and pp0116).  
As to claim 4, Crutchfield teaches further comprising receiving from the first user a setting via the first mobile device wherein the setting includes a distance over which other users may detect the virtual object (fig. 50, fig. 41-43, pp0046, pp0057, user set the range, and pp0082).  
As to claim 5, Crutchfield teaches further comprising receiving from the second user a setting via the second mobile device wherein the setting includes a distance over which they may detect the virtual object (fig. 50, fig. 41-43, pp0046, pp0057, user settings, set the range, and pp0082).  
As to claim 6, Crutchfield teaches wherein the virtual object includes an image of the first user (fig. 50, fig. 41-43, pp0046, pp0104, information about the user e.g. vendor’s billboard image).  
As to claim 7, Crutchfield teaches wherein the virtual object includes an image of the first user superimposed upon the display of the proximity of the first geographic location (fig. 50, fig. 41-43, and pp0115, advertisements may be marked or tagged in the augmented reality of the application ecosystem and shown by visual indicators and may be referred to as tags, or Ad Tags. Viewing an environment through the camera of the user's mobile device with the application's augmented reality features incorporated may show such tagged advertisements).  
As to claim 8, Crutchfield teaches wherein the virtual object includes an indication of the username of the first user (fig. 50, fig. 41-43, pp0046, pp0104, information about the user e.g. vendor’s billboard image, and pp0083, pp0125).  
As to claim 9, Crutchfield teaches wherein the virtual object includes an indication of the real name of the first user (fig. 50, fig. 41-43, pp0046, pp0104, information about the user e.g. vendor’s billboard image, and pp0083, pp0125).  
As to claim 10, Crutchfield teaches further comprising displaying a user content information of the first user to the second user via the second mobile device in response to accessing the virtual object selection (fig. 50, pp0115, fig. 41-43, interacting with people and places, and pp0194, pp0104, vendor’s content).  
As to claim 11, Crutchfield teaches wherein the first and second users are unacquainted (fig. 50, fig. 41-43, if the first user is e.g. an advertisement vendor, therefore people viewing vendor’s AD (i.e. second users) at a certain location are not acquainted with the vendor (i.e. first user)).  
As to claim 12, Crutchfield teaches wherein the first and second users are unacquainted when the virtual object is displayed to the second user (fig. 50, fig. 41-43, if the first user is e.g. an advertisement vendor, therefore people viewing vendor’s AD (i.e. second users) at a certain location are not acquainted with the vendor (i.e. first user)).  
As to claim 13, Crutchfield teaches further comprising receiving from the second user a friend request via a second user interface of the second mobile device to add the first user to a group of friends of the second user (fig. 48, pp0111, invite others to join group).  
As to claim 14, Crutchfield teaches further comprising providing a third user interface display via the second mobile device, the third user interface display including an indication on a map of the presence of other users within a predetermined distance around the second user (fig. 50, fig. 41-43, pp0046, pp0057, user set the range to find others, and pp0082).  
As to claim 15, Crutchfield teaches wherein the third user interface display is filtered to include an indication of only other users based on a category and/or a type of the user content associated with a personal profile for the corresponding user (fig. 50, fig. 41-43, pp0061, pp0057, pp0080, users set preferences to be discoverable/visible by all application users (i.e., “Public” option in step 258), only by user's contacts (i.e., “All Contacts” option in step 258), or only by members of private groups (i.e., “Private” option in step 258), user created or is part of. Thus, users have complete control over who can view their location. Users can manage their visibility, limiting it to private invitation-only groups, Facebook™ friends for example, and/or all application users, which can be filtered by, for example, Facebook™ interests or specific event invitations).  
As to claim 16, Crutchfield teaches further comprising providing a third user interface display via the second mobile device, the third user interface display including an indication on a map of the presence of other users based on a category and/or a type of the user content associated with a personal profile for the corresponding user (fig. 50, fig. 41-43, pp0061, pp0057, pp0080, users set preferences to be discoverable/visible by all application users (i.e., “Public” option in step 258), only by user's contacts (i.e., “All Contacts” option in step 258), or only by members of private groups (i.e., “Private” option in step 258), user created or is part of. Thus, users have complete control over who can view their location. Users can manage their visibility, limiting it to private invitation-only groups, Facebook™ friends for example, and/or all application users, which can be filtered by, for example, Facebook™ interests or specific event invitations).  
As to claim 17, Crutchfield teaches a method of interacting in a social media environment (fig. 48, fig. 50, pp0064, social media interaction), the method comprising: receiving from a first user of a social media platform an indication of a first geographic location for pinning a virtual object, such first geographic location being selected by the first user via a first user interface displayed to the first user on a first mobile device (fig. 48, fig. 50, pp0107, vendors, advertisers, or any other users who wish to purchase ad space or tag locations, pp0115, pp0118, tag or mark areas with advertisements, tag or mark areas with advertisements on certain geographical locations i.e. virtual space); displaying the virtual object to a second user of a second mobile device when the second user is physically located proximate the first geographic location (fig. 48, fig. 50, pp0114, pp0118, advertisement viewable by users of the application at those locations, and pp0046, clm. 1, at a particular moment during the live scanning, displaying on the display a live image of the surroundings as captured by the camera during the live scanning and a representation of the group member's location, the representation comprising the at least a graphic of the set of preloaded graphics), said displaying being via an augmented reality user interface that includes a display of the proximity of the first geographic location and a display of the virtual object, the display of the proximity of the first geographic location obtained via a camera element of the second mobile device, wherein the virtual object includes an image of the first user superimposed upon the display of the proximity of the first geographic location such that the image of the first user is overlaid in the real world captured by the camera element (fig. 48, fig. 50, pp0114, pp0118, advertisement viewable by users of the application at those locations, and pp0046, clm. 1, at a particular moment during the live scanning, displaying on the display a live image of the surroundings as captured by the camera during the live scanning and a representation of the group member's location, the representation comprising the at least a graphic of the set of preloaded graphics); receiving from the second user a selection of the virtual object via the augmented reality user interface (fig. 50, fig. 41-43, interacting with people and places, and pp0054, pp0114, select tagged point of interest or AD), wherein at the time of the selection the first user is not physically located proximate the first geographic location (fig. 48, fig. 50, pp0115, tagged locations may be associated with the advertised product, pp0107, user purchase virtual AD space or tag locations and tag advertisement (i.e. user (e.g. vendor or merchant) is not physically located at the AD space areas or AD tag locations), and pp0116); and initiating a direct person-to-person communication between the first and second users in response to the selection (fig. 50, pp0115,  fig. 41-43, interacting with people and places, and pp0054, and pp0134, direct communication from one device to another).  
As to claim 18, Crutchfield teaches wherein the first user is not physically located proximate the first geographic location at the time of receiving from the first user the indication (fig. 48, fig. 50, pp0115, tagged locations may be associated with the advertised product, pp0107, user purchase virtual AD space or tag locations and tag advertisement (i.e. user (e.g. vendor or merchant) is not physically located at the AD space areas or AD tag locations), and pp0116).  
As to claim 19, Crutchfield teaches a method of interacting in a social media environment (fig. 48, fig. 50, pp0064, social media interaction), the method comprising: receiving from a first user of a social media platform an indication of a first geographic location for pinning a virtual object, such first geographic location being selected by the first user via a first user interface displayed to the first user on a first mobile device (fig. 48, fig. 50, pp0107, vendors, advertisers, or any other users who wish to purchase ad space or tag locations, pp0115, pp0118, tag or mark areas with advertisements, tag or mark areas with advertisements on certain geographical locations i.e. virtual space); displaying the virtual object to a second user of a second mobile device when the second user is physically located proximate the first geographic location, said displaying being via an augmented reality user interface that includes a display of the proximity of the first geographic location and a display of the virtual object (fig. 48, fig. 50, pp0114, pp0118, advertisement viewable by users of the application at those locations, and pp0046, clm. 1, at a particular moment during the live scanning, displaying on the display a live image of the surroundings as captured by the camera during the live scanning and a representation of the group member's location, the representation comprising the at least a graphic of the set of preloaded graphics), the display of the proximity of the first geographic location obtained via a camera element of the second mobile device, wherein the virtual object includes an image of the first user superimposed upon the display of the proximity of the first geographic location such that the image of the first user is overlaid in the real world captured by the camera element (fig. 48, fig. 50, fig. 41-43, pp0114, pp0118, advertisement viewable by users of the application at those locations, and pp0046, clm. 1, at a particular moment during the live scanning, displaying on the display a live image of the surroundings as captured by the camera during the live scanning and a representation of the group member's location, the representation comprising the at least a graphic of the set of preloaded graphics); receiving from the second user a selection of the virtual object via the augmented reality user interface (fig. 50, fig. 41-43, interacting with people and places, and pp0054, pp0114, select tagged point of interest or AD), wherein at the time of the selection the first user is not physically located proximate the first geographic location (fig. 48, fig. 50, pp0115, tagged locations may be associated with the advertised product, pp0107, user purchase virtual AD space or tag locations and tag advertisement (i.e. user (e.g. vendor or merchant) is not physically located at the AD space areas or AD tag locations), and pp0116); displaying a user content information of the first user to the second user via the second mobile device in response to receiving the selection of the virtual object (fig. 50, fig. 41-43, pp0154, pp0156, display vendor content, and pp0046); and initiating a direct person-to-person communication between the first and second users in response to the selection (fig. 50, pp0115,  fig. 41-43, interacting with people and places, and pp0054, and pp0134, direct communication from one device to another).  
As to claim 20, Crutchfield teaches wherein the first user is not physically located proximate the first geographic location at the time of receiving from the first user the indication (fig. 48, fig. 50, pp0115, tagged locations may be associated with the advertised product, pp0107, user purchase virtual AD space or tag locations and tag advertisement (i.e. user (e.g. vendor or merchant) is not physically located at the AD space areas or AD tag locations), and pp0116).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645